Citation Nr: 0430734	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-06 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
August 1946 and from August 1948 to June 1949.  
He died in August 2002.  The appellant is his widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied her claim for service 
connection for the cause of the veteran's death.

This case was previously before the Board in March 2004, at 
which time the Board remanded the case to the RO for 
compliance with the Veterans Claims Assistance Act (VCAA) and 
additional development.  The case since has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility-
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
August 2002 as a consequence of chronic renal failure due to 
primary amyloidosis; another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was congestive heart failure secondary to the 
amyloidosis.

3.  At the time of the veteran's death, service connection 
was in effect for a deformity of the left foot - rated 30% 
disabling, and osteomyelitis of the small bone of the left 
foot - rated 20% disabling, for a combined 40% rating.

4.  The most persuasive medical and other relevant evidence 
of record indicates the veteran's primary amyloidosis was not 
initially manifested during service or for many years 
thereafter and is not otherwise shown to be causally or 
etiologically related to his military service, including to 
his service-connected deformity of the left foot and/or 
osteomyelitis.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The January 2003 
rating decision appealed, the February 2003 statement of the 
case, and the July 2004 supplemental statement of the case, 
as well as a March 2004 letter to the appellant, notified her 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process her claim.  And the March 
2004 letter, in particular, apprised her of the type of 
information and evidence needed from her to support her 
claim, what she could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the appellant was 
provided several other opportunities to submit additional 
evidence in support of her claim - including following the 
RO's March 2004 VCAA letter.  She also had an additional 
90 days to identify and/or submit supporting evidence after 
certification of her appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  And she recently indicated in a July 2004 statement 
that all of the veteran's relevant treatment during the 
several years immediately preceding his death occurred at a 
VA hospital (the records of which we already have), and 
therefore she had no other evidence to submit.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).



Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the appellant was provided the 
required VCAA notice in the March 2004 letter.  That letter 
was sent after the initial adjudication of her claim in 
January 2003.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.

But since, in this particular case, the VCAA notice was 
provided to the appellant initially during her September 2003 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, and in the Board's subsequent March 
2004 remand, and again in the RO's March 2004 VCAA letter, 
she already has been fully apprised of this law and given 
more than ample opportunity to identify and/or submit 
additional supporting evidence.  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the March 2004 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  And as indicated in 
VAOPGCPREC 
7-2004, VA need not use any magical language in conveying 
this message to her.  Moreover, in another recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini I, which is similar to the language in Pelegrini 
II, stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of March 2004, the appellant 
was requested to respond within 60 days, but was informed 
that she had up to one year to submit evidence.  And it has 
not quite been one year since that letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 60-day notice alluded to above, was invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the appellant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

According to VA laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions, which are chronic, per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.



Further, a condition that is proximately due to or the result 
of a service-connected disability shall be service-connected.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected disability has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  But in these instances, compensation 
is only payable for the degree of additional disability due 
to the aggravation.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).

The appellant attributes the veteran's death from chronic 
renal failure due to amyloidosis to his service in the 
military.  She says his amyloidosis was caused by his 
osteomyelitis, a service-connected condition, so his death is 
service connected.  

The veteran had active military service from August 1945 to 
August 1946 and from August 1948 to June 1949.  According to 
his death certificate, he died in August 2002 due to chronic 
renal failure as a consequence of primary amyloidosis.  
Another significant condition contributing to his death, but 
not resulting in the underlying causes of his death, was 
congestive heart failure secondary to the amyloidosis.  
During his lifetime, he had established service connection 
for a deformity of the left foot - rated 30 percent 
disabling, and for osteomyelitis of the small bone of the 
left foot - rated 20 percent disabling, for a combined 40 
percent rating.

The service medical records are negative for complaints, 
treatment, or a diagnosis related to primary amyloidosis, 
chronic renal failure, or congestive heart failure.  The 
service medical records indicate the veteran was treated for 
a traumatic amputation of the distal half of the terminal 
phalanx of the left first toe in April 1946 following a March 
1946 injury.  The wound became infected, infecting the distal 
tissues, and he was subsequently diagnosed with osteomyelitis 
of the distal phalanx of the left great toe.  At separation 
in August 1946, his physical examination was normal, except 
for the amputation and osteomyelitis. 

In addition, the veteran was treated for an accidental 
gunshot wound to the left foot in November 1948.  According 
to the treatment records, the wound perforated his left foot 
and there was "marked destruction" of his tarsal bones, 
without nerve or artery involvement.  His injury resulted in 
a deformity manifested by a depression of the left foot in 
the area of the tarsal bones, a loss of the longitudinal 
arch, and a marked limp, with intermittent cramps.  A 
physical examination in December 1948 was normal, except for 
his left foot.  His second period of service ended in 
June 1949.

A December 1996 VA treatment note indicated the veteran was 
diagnosed with coronary artery disease complicated by 
unstable angina and chronic atrial fibrillation; 
hypercholesterolemia; hypertension; and benign prostatic 
hypertrophy.

In March 2002, the veteran reported that he had swelling of 
the left great toe during an attack of gout, which had since 
improved.

An April 2002 renal biopsy showed the veteran had a 
widespread amyloid in the kidney, which was indicative of a 
very advanced systemic disease.  The medical provider opined 
that the veteran's cardiac failure and atrioventricular 
conduction defect were likely the result of the advanced 
amyloid.

An April 2002 VA discharge summary indicates the veteran was 
diagnosed with chronic renal failure associated with 
extensive amyloidosis; congestive heart failure associated 
with coronary artery disease, probable amyloidosis effect of 
the myocardium, and chronic atrial fibrillation.  A history 
of myocardial infarction in 1987, cardiac catheterization in 
1988, and angioplasties and pacemaker placement in 1999 was 
noted.  Upon physical examination, there was a small macular 
rash over the medial aspect of the left foot.  A renal biopsy 
with CAT scan guidance showed a severe amyloid of the kidney, 
and the veteran was informed that he had systemic 
amyloidosis, likely involving his heart.  The provider noted 
that the veteran had bleeding tendencies, corresponding to 
his amyloidosis, easy bruising, and skin rashes.



A June 2002 VA discharge summary indicates the veteran had a 
systemic amyloid; kidney failure associated with the amyloid; 
anemia associated with kidney failure; and congestive heart 
failure associated with heart disease and amyloid.  Other 
diagnoses included coronary artery disease, gastrointestinal 
bleeding, myocardial infarction in 1987, dyslipidemia, and 
peptic ulcer disease.

A July 2002 VA treatment note indicated the veteran had 
severe cardiomyopathy, "most probably associated with [the] 
amyloid."

An August 2002 VA medical record indicated the veteran had a 
history of chronic heart failure.  He died that same month.

In October 2002, a VA physician was requested to provide an 
opinion as to whether the veteran's osteomyelitis caused the 
amyloidosis that caused his death.  The VA physician replied 
that there was "no scientific information relating 
amyloid disease with acute or chronic osteomyelitis."

In November 2002, the VA physician clarified his October 2002 
response to the RO's inquiry regarding whether secondary 
amyloidosis can be associated with chronic infectious 
diseases such as osteomyelitis.  The VA physician stated that 
secondary amyloid disease may result from chronic infections, 
but that the veteran was diagnosed with primary amyloidosis, 
which was unrelated to his service-connected osteomyelitis.

Based on this medical opinion and the other relevant evidence 
of record, the Board finds that the preponderance of evidence 
is against the claim for service connection for the cause of 
the veteran's death.  Despite his appellant-widow's 
contentions to the contrary, there is no persuasive medical 
nexus evidence of record indicating the chronic renal failure 
and amyloidosis that caused his death was in any way related 
to his service in the military, including to his service-
connected osteomyelitis.  See 38 U.S.C.A. §§ 1110, 1131, 
1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.
His service medical records are entirely negative for any 
evidence of amyloidosis or chronic renal failure.  And, 
indeed, the appellant-widow does not contend otherwise.  The 
primary basis of her claim, instead, is that the service-
connected osteomyelitis was a material influence in her late 
husband's death, in that it caused the amyloidosis - which, 
in turn, caused the chronic renal failure and 
congestive heart failure that caused his death.  
Unfortunately, however, the most persuasive medical evidence 
of record does not substantiate this allegation.

The medical evidence of record indicates the veteran's 
chronic renal failure and amyloidosis were first manifested 
many years after his service in the military ended.  And the 
physician who prepared and signed the veteran's death 
certificate did not list his service-connected osteomyelitis 
as either a direct cause or contributing condition in the 
development of his fatal amyloidosis and chronic renal 
failure, much less a substantial or material factor in this 
unfortunate occurrence.  More significantly, the VA 
physician, who in October and November 2002 commented on the 
merits of this case, opined that the veteran's service-
connected osteomyelitis could not have caused or accelerated 
his death due to amyloidosis as he had primary amyloidosis, 
which is unrelated to osteomyelitis or other 
chronic infections.

Consequently, the medical evidence of record does not 
demonstrate that the veteran's service-connected 
osteomyelitis "substantially or materially" contributed to 
his death.  See 38 C.F.R. § 3.312(c) (requiring a very 
significant contribution of the service-connected disability 
in the veteran's ultimate demise; anything less simply will 
not suffice).  



So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
aggravated or caused by his service-connected osteomyelitis, 
there is simply no persuasive medical evidence of record 
supporting this allegation.  And as a layperson, she simply 
does not have the necessary medical training and/or expertise 
to make this determination, herself.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



